Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

      Election of Species
Applicant’s election without traverse of species D (Niobium) in the reply filed on November 3, 2021 is acknowledged.  Claims 1-20 and 48-51 are examined herein to the extent they read on the elected species.

Drawings
The drawings are objected to because the drawings as filed August 23, 2018 are not numbered in consecutive Arabic numerals as required by 37 CFR 1.84 (t).  The Tables submitted as part of the Drawings should be given appropriate figure numbers and a brief description thereof should be set forth in the specification.  While chemical or mathematical formulae, tables, and waveforms may be submitted as drawings, they are subject to the same requirements as drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an The objection to the drawings will not be held in abeyance.

Rejections – 35 U.S.C. 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 48-51 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
a) Claims 1 and 48 each state that the composite has a combination of compression modulus and coefficient of thermal expansion that combined to be at least 40% less than a modulus of the metal in the metal phase of the composite.  It is unclear what is being compared by this limitation.  The above recites two separate properties of the composite (compression modulus and coefficient of thermal expansion) being compared to a single property (modulus) of the metal.  A compression modulus will generally be expressed in units of force per area, while a coefficient of thermal expansion will generally be expressed in units per temperature.  It is unclear how one is to combine those two parameters when comparing them to the single parameter of the metal. Further, with respect to the “modulus” of the metal, it is noted that this can refer to several different properties of the material; for purposes of examination it will be presumed to refer to compression modulus.  It is believed that compression modulus is the same as bulk modulus, which for niobium is about 170 GPa.

c) In claims 9 and 49, “said at least a portion of said ceramic material” lacks proper antecedent basis.
d) In claims 10 and 50, it is unclear what is intended to be included by the term “chrome-containing materials”, particularly in view of the fact that MCrAl and MCrAlY (which are presumably “chrome-containing materials”) are recited in the same Markush group.
e) At the end of claim 11, the recitation of a range modified by “at least about” renders the claim indefinite.  Must the surface temperature limit be increased by 500C, by 2500C, by some amount in between those two, or by some higher number?
f) The term “including” in the Markush group of claim 12 renders the claim indefinite.  In any event, all of the text after “including” appears to be superfluous, as the first part of the Markush group would encompass all the recited alloys.
g) With respect to claims 13 and 51, i) it is unclear what “LH2”and “LOx” are, and ii) the scope of the term “other cryogenic material” is uncertain.
h) The recitation in claims 14 and 48 of limitations that “can be” present in the inventive material renders these claims prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention.
i) The scope of “etc.” at the end of claim 15 is unclear.
j) The recitation of multiple ranges in claims 16 and 17 renders these claims indefinite.  For purposes of examination, materials that meet any of the claimed ranges will be held to fall within the scope of the claims.
prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention.
l) In claim 48, line 2, “said gas phase’ lacks proper antecedent basis.
m) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

    	                       Prior Art and Allowable Subject Matter
Various prior art of interest is cited on the attached PTO-892 form.  None of this art, whether taken alone or in any combination, discloses or suggests a composite material that includes a niobium-based continuous metal phase (in accord with the elected species), together with a discontinuous ceramic phase and discontinuous gas phase or non-solid phase, arranged in a manner and having the properties as required by independent claims 1 or 48.  Therefore, correction of the above-noted matters under 35 USC 112 should result in patentability of claims limited to the elected species.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        February 8, 2022